Citation Nr: 0636609	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to the assignment of a higher initial disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which established service connection for 
PTSD, evaluated as 10 percent disabling, effective June 23, 
2004.

In March 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the appellant submitted additional evidence directly to the 
Board.  The appellant waived initial RO consideration of this 
evidence, and the Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.800 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board observes the last VA examination afforded the 
veteran was in December 2003, at which time the examiner 
assigned a Global Assessment of Functioning (GAF) score of 60 
for the veteran's mental disorders.  At his hearing before 
the undersigned in March 2006, the veteran indicated that he 
had downplayed some of his symptomatology to the examiner and 
essentially reported that his condition had increased in 
severity since that examination.  The Board also notes that 
an examination based on a questionable history is inadequate 
for rating purposes.  See West v. Brown, 7 Vet. App. 70, 77-8 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination with the veteran's contention that his disability 
had increased in severity).  Under the circumstances, the 
Board feels that another examination would materially assist 
in the development of this appeal. 

The most recent SSOC indicates consideration of clinical 
records from the VA Medical Center in Fort Leavenworth, 
Kansas for the period from July 2003 to May 2005, which 
includes limited mental health treatment records.  However, 
at his March 2006 hearing, the veteran stated that he 
continued to receive treatment from Dr Kisker and Dr. 
Timmons, both VA physicians.  Those records should be 
obtained and associated with the claims folder.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") has held that fulfillment of the VA's duty to 
assist includes the procurement and consideration of any 
clinical data of which the VA has notice even when the 
appellant does not specifically request that such records be 
procured.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be requested to 
provide names and addresses of all 
medical care providers who counseled 
and/or treated him for a mental disorder 
since May 2005.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  .

3.  Thereafter, the RO should schedule a 
comprehensive VA psychiatric examination 
to be conducted by a psychiatrist or 
psychologist to determine the current 
severity of the PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
must use a multiaxial assessment, assign 
a Global Assessment of Functioning (GAF) 
score consistent with the Fourth edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and explain 
what the assigned score represents.  
Further, the examiner must differentiate 
the symptomatology which is caused by 
PTSD from that which is caused by any 
unrelated mental disorder.  If the 
symptoms cannot be differentiated that 
fact should be noted together with an 
explanation why.  Moreover, with any 
opinion expressed a complete rationale 
must be provided.

4.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


